


Exhibit 10.60

 

FRESH CHOICE, INC.

 

2003 HOME OFFICE INCENTIVE PLAN

 

Purpose: To reward Home Office management for accomplishments resulting in
targeted year-end profit for the Company.

 

Eligibility: Officers and Department Managers designated as Directors of the
Company who are actively employed by Fresh Choice on December 30, 2002. Those
hired after December 30, 2002 may participate at a pro-rated amount unless other
arrangements have been made. Participants must be employed by Fresh Choice on
the date final incentive pay calculations are completed; incentive pay is not
earned until that date. Participants are only eligible to receive incentive pay
if the Company achieves more than 80% of Plan. 2003 targets include the expense
of this program.

 

Plan Year: The plan begins on December 30, 2002 and ends on December 28, 2003.

 

Incentive Pay Available: The incentive pay available is a percentage of the
participant’s base salary as of December 30, 2002 at Plan plus 20% of before tax
earnings above plan. The pool is allocated among the designated participants
based on a predetermined percentage amount. Actual bonus paid is interpolated
according to actual results.

 

Distribution of Incentive Pay: Incentive pay will be paid as soon as practical
after year end financials are audited and provided that the Company met or
exceeded defined levels of performance.

 

Plan Intent: Fresh Choice intends to maintain the plan under the terms listed
above. However, Fresh Choice reserves the right to modify or terminate the plan
at any time.

 

 

--------------------------------------------------------------------------------

